Citation Nr: 1751217	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative osteoarthritis of the left knee with limitation of motion.  

2.  Entitlement to a separate compensable rating for residuals of a left knee meniscectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1990 to April 1992, including service in the Southwest Asia theater of operations from October 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2015, the Board (1) dismissed the claim for service connection for a left eye disorder secondary to a status post left orbital floor fracture; (2) granted an initial 30 percent disability rating for vertigo; (3) granted a separate 10 percent rating for left knee instability beginning September 4, 2008; and (4) denied a rating in excess of 10 percent for left knee limitation of motion. 

Thereafter, the Veteran appealed the denial of left knee rating claim for limitation of motion to the Veterans Claims Court.  In a March 2017 Memorandum Decision, the Court vacated the part of the Board's decision that denied a rating in excess of 10 percent for limitation of motion of the left knee, and remanded the matter to the Board for readjudication. 

The issue of an increased rating for degenerative osteoarthritis of the left knee with limitation of motion in excess of 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee meniscectomy disability is manifested by subjective complaints of sporadic swelling, weakness, grinding, and popping. 


CONCLUSION OF LAW

The criteria for a separate 10 percent rating for residuals of a left knee meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5107(a), 5107A (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  A veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. §  4.3.

If an injury or disease manifests with two different disabling conditions, then two separate ratings should be awarded; it is improper to assign a single rating with a hyphenated diagnostic code under such circumstances.  Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006); 38 C.F.R. § 4.27.  Separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping; however, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.

The Veteran's left knee arthritis with limitation of motion has been evaluated under DCs 5299-5261.  Notably, however, hyphenated diagnostic codes are only used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. It was unclear to the Court why the Veteran's left knee disability was assigned an analogous rating.  There is abundant evidence showing that he has been diagnosed with arthritis in the left knee and has some limitation of motion.  Therefore, and in order to maximize his benefits, the left knee arthritis with limitation of motion is more appropriately rated under DC 5010 for arthritis substantiated by X-ray findings.  This issue will be remanded to the AOJ.

Moreover, the Veteran was already granted a separate rating for instability of the left knee in the March 2015 Board decision.  He did not appeal this issue to the Court; as such, it is not before the Board for consideration.  Rather, he essentially contends that his left knee disability warrants a separate compensable rating for residual of a meniscectomy under DC 5259.

The Board finds that assigning a separate rating under DC 5259, in addition to the other currently assigned ratings for arthritis with limitation of motion and instability, does not violate the rule against pyramiding.  In this regard, and in spite of the note following M21-1, part III, subpart IV, chapter 4, section A, 1.l 
(disallowing separate evaluations under both DC 5259 and DC 5261 because of pyramiding), there appears to be no such prohibition if a veteran were instead rated under both DC 5259 and DC 5010.

Upon review of all the evidence of record, the evidence of record is sufficient to grant a separate 10 percent rating under DC 5259 for residuals of partial removal of the Veteran's left knee semilunar cartilage.  Of note, the March 2011 and December 2012 VA knee examinations demonstrates that the Veteran reported additional left knee symptoms aside from his already service-connected pain, instability, and limitation of motion.  Specifically, he indicated that he suffered from sporadic swelling, weakness, grinding, and popping. 

For these reasons, a separate 10 percent rating under DC 5259 for residuals of partial removal of the Veteran' left knee semilunar cartilage for symptoms other than his limitation of motion and instability is warranted.  Further, a higher rating under DC 5259 is not permitted as a 10 percent rating is the maximum evaluation allowed.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

A separate 10 percent rating for residuals of a left knee meniscectomy is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regarding the claim for an increased rating for arthritis of the left knee with limitation of motion, a review of the evidence since the last January 2013 statement of the case (SOC) shows that new evidence has been associated with the claims file. Specifically, VA obtained a VA knee examination in September 2017, which addressed the severity of the service-connected left knee disability and included range of motion testing of the left knee.  A supplemental statement of the case (SSOC) must be furnished to the claimant when additional pertinent evidence is received after the most recent SSOC has been issued.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.31 (2017).

The Board recognizes that, although the Veteran's substantive appeal was received after February 2, 2013, the automatic waiver provision does not apply because this additional evidence was obtained by VA and was not submitted by the Veteran.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide that if new evidence is submitted by the claimant or his representative with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration).  As noted above, this provision only applies to evidence submitted by the Veteran.  Therefore, the issue must be remanded to allow for AOJ consideration of the September 2017 VA examination.

Accordingly, the case is REMANDED for the following action:

The AOJ is instructed to readjudicate the claim for an increased rating in excess of 10 percent for arthritis of the left knee with limitation of motion in light of the new evidence received since the January 2013 SOC, to include the September 2017 VA knee examination.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


